Order reversed on the law, without costs of this appeal to either party, and writ of habeas corpus dismissed. Memorandum: The case of People ex rel. Saia v. Martin (289 N. Y. 471) is not authority for the order appealed from. In that case the order of transfer of the prisoner from Elmira Reformatory to a State prison not only failed to recite any of the conditions which would justify the order, but recited and relied upon conditions which clearly did not furnish a good reason for the order. Furthermore there was no proof in the record that conditions actually existed that would make the order proper. In the instant case the Attorney-General offered to make proof of conditions which existed at the time of the order of transfer and was not permitted to give the proof. But even in the absence of that oral proof, the record shows that the Commissioner of Correction had before him information furnished by the Sup: intendent of Elmira Reformatory showing two of the conditions which, under section 293 of the Correction Law, made the transfer of the relator proper:— (1) overcrowding at the Elmira Reformatory, and (2) incorrigibility of the relator. That section does not require that the Commissioner recite, in his order of transfer, the reasons therefor; it only requires that he be satisfied of the conditions justifying the order. The information furnished him by the Superintendent of the reformatory was sufficient to satisfy any conscientious public official. We do not rest our decision on the amending order (Exhibit E) dated July 15, *8041943, after this proceeding was commenced by the relator. All concur. (The order remands relator to the custody of the Superintendent of New York State Reformatory under the sentence of the Bronx County Court imposed July 21, 1933.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.